       Case 8:20-cv-00415-JDE Document 15 Filed 06/08/20 Page 1 of 2 Page ID #:33

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.            8:20-cv-00415-JDE                                          Date      June 8, 2020
  Title               Ruben Paul Gonzales v. La Fiesta Mexican Grill, et al.




 Present: The Honorable             John D. Early, United States Magistrate Judge
                         Maria Barr                                                 n/a
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                              n/a                                                    n/a
Proceedings:                    (In Chambers) Order to Show Cause


       On February 28, 2020, Plaintiff Ruben Paul Gonzales (“Plaintiff”) filed a Complaint
alleging violations of the Americans with Disabilities Act, the California Unruh Civil Rights Act,
the California Disabled Persons Act, and General Negligence against La Fiesta Mexican Grill,
Eloy Arteaga, and RSM Antonio Associates LLC. Dkt. 1 (“Complaint”).

       Rule 4(c) of the Federal Rules of Civil Procedure provides that the “plaintiff is responsible
for having the summons and complaint served within the time allowed by Rule 4(m) . . . .” Rule
4(m) provides that if a defendant “is not served within 90 days after the complaint is filed, the court
– on motion or on its own after notice to the plaintiff – must dismiss the action without prejudice
against that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).
However, if a plaintiff shows good cause for the failure to serve, the court must extend the time for
service for an appropriate period. Id. Further, unless service is waived, proofs of service must be
provided to the Court in an appropriate form. Fed. R. Civ. P. 4(l). The Complaint was filed 102
days prior to the date of this Order.

        The docket of this action does not reflect the appearance of any defendant or the filing of a
proof of service of the summons and Complaint upon any defendant. As 102 days have passed
since the filing of the Complaint, Plaintiff has not complied with Rule 4(l) requiring the filing of a
proper proof of service within 90 days. As noted, the Court must dismiss the action if process has
not been served on the defendant within 90 days from the filing of the Complaint absent a showing
of good cause by Plaintiff.

       Plaintiff is therefore ORDERED to show cause in writing within seven (7) days from the
date of this Order why this action should not be dismissed pursuant to Rule 4(m) for failure to
timely serve defendant and pursuant to Rule 41(b) for failure to prosecute. Plaintiff may comply
with this Order by filing proofs of proper service of all defendants within seven (7) days or by filing
a Notice of Voluntary Dismissal within seven (7) days.


CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                                   Page 1 of 2
       Case 8:20-cv-00415-JDE Document 15 Filed 06/08/20 Page 2 of 2 Page ID #:34

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
  Case No.      8:20-cv-00415-JDE                                               Date    June 8, 2020
  Title         Ruben Paul Gonzales v. La Fiesta Mexican Grill, et al.



       Plaintiff is advised that failure to comply with this Order may result in dismissal of the
action for lack of prosecution and for failure to comply with a Court order.




                                                           Initials of Clerk:          mba




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                       Page 2 of 2
